Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0162598) in view of Xia (US 2019/0051899) and Kim (US 2018/0026268, hereinafter Kim ‘268).
Regarding claims 1, 5, 7, 10 and 11, Kim discloses a positive electrode material of a battery comprising: 
a first positive electrode active material represented by Formula 1 (see claim 1 of Kim which discloses an active material with a lithium cobalt-based oxide along with a lithium nickel-based oxide, and see claim 6 of Kim which discloses a lithium-cobalt based oxide which has the same composition as that claimed); and 
a second positive electrode active material (the lithium-nickel based oxide as mentioned in claim 1 of Kim) represented by Formula 2 (see claim 12 of Kim which discloses a composition the same as Formula 2, minus the M2), 
wherein the second positive electrode active material in the form of a pellet has an electrical conductivity of 0.1 µS/cm to 150 µS/cm: 
[Formula 1] 
LiCo1-aM1aO2 
[Formula 2]
LiNibCocMndM2eO2 
As mentioned above, Kim does not teach the doped lithium NMC compound of Formula 2.
Xia also discloses a Li NMC active material (see abstract).
Xia teaches adding Zr as a dopant to a NMC containing active material due to its ability to suppress voltage fading during cycling (paragraph 40).  Xia goes on to teach a composition of the 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the Zr dopant of Xia to the active material of Kim in order to suppress the fading of the discharge voltage during cycling.
Furthermore, Kim discloses pressing the active material (see Fig. 3 and paragraph 87) but does not explicitly disclose a pelletized active material pressed at the claimed load.
Kim ‘268 also discloses a nickel based active material.
Kim ‘268 teaches that the conductivity of the active material can be manipulated by varying the pressing load of the palletization process (see paragraphs 31, 261 and Fig. 7).  Kim ‘268 teaches overlapping pressure range in Fig. 7 to the claimed range.   The rolling pressure and the conductivity is not considered to confer patentability to the claims. As the conductivity is a variable that can be modified by adjusting the pelletizing pressure (as disclosed by Kim ‘268), the precise conductivity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed conductivity and pelletizing pressure cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the pelletizing pressure in the process of modified Kim to obtain the desired conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claims 2, 9 and 12, Kim further discloses the first positive electrode active material and the second positive electrode active material are included in a weight ratio of 40:60 to 90:10 (see Example 1 in paragraph 85 which discloses a 70:30 ratio). 
Regarding claim 3, Kim further discloses the first positive electrode active material has an average particle diameter (D50) of 10 µm or more (see paragraph 85 which discloses a diameter of 16-25µm). 
Regarding claim 4, Kim further discloses the second positive electrode active material has an average particle diameter (D50) of 8 µm or less (see paragraph 85 which discloses an overlapping range of 2-10µm).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 8, Kim, as modified above, further discloses in the preparing of the second positive electrode active material, the solid-phase mixing is performed such that a molar ratio of nickel:cobalt:manganese:lithium:doping element M2 is in a range of 40:30:30:104:2 to 60:20:20:100:0 (see composition of LiNMC in paragraph 84 which falls within this range). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0162598) in view of Xia (US 2019/0051899) and Kim (US 2018/0026268, hereinafter Kim ‘268) as applied to claim 1 above, and further in view of Beck (US 2016/0211517).
Regarding claim 6, Kim, as modified above, teaches the claimed particle size, but is silent regarding the grain size of the particles.  
Beck also discloses a lithium NMC active material (see abstract).

Therefore, the grain size is not considered to confer patentability to the claims. As the energy density is a variable that can be modified by adjusting the grain size (as suggested by Beck), the precise grain size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed grain size cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the grain size in the active material of modified Kim to obtain the desired energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Relevant Prior Art not Cited
US 2019/0060878 – Discloses changes to the electrical conductivity due to the pressing force in palletization (paragraph 120)
US 2017/0069907 – Discloses NMC doped active materials (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725